      Case 2:19-cv-00333 Document 1 Filed 01/16/19 Page 1 of 8 Page ID #:1
       

         CENTER FOR DISABILITY ACCESS
           Chris Carson, Esq., SBN 280048
         Raymond Ballister Jr., Esq., SBN 111282
           Phyl Grace, Esq., SBN 171771
         Dennis Price, Esq., SBN 279082
           Mail: PO Box 262490
         San Diego, CA 92196-2490
           Delivery: 9845 Erma Road, Suite 300
         San Diego, CA 92131
           (858) 375-7385; (888) 422-5191 fax
         phylg@potterhandy.com
         Attorneys for Plaintiff
 
 

                                 UNITED STATES DISTRICT COURT

                                CENTRAL DISTRICT OF CALIFORNIA

        Samuel Zarian,                           Case No.
                Plaintiff,
                                                    Complaint For Damages And
          v.                                     Injunctive Relief For Violations
                                                    Of: American’s With Disabilities
        Michael John Raedeke, in                 Act; Unruh Civil Rights Act
           individual and representative
        capacity as trustee of The JWR Living
           Trust Dated February 12, 2005;
        Bank of America, National
           Association; and Does 1-10,

                   Defendants.


               Plaintiff Samuel Zarian complains of Michael John Raedeke, in

       individual and representative capacity as trustee of The JWR Living Trust

       Dated February 12, 2005; Bank of America, National Association; and Does

       1-10 (“Defendants”), and alleges as follows:


            PARTIES:
        1. Plaintiff is a California resident with physical disabilities. He suffers


                                               
                                                
       Complaint
       
      Case 2:19-cv-00333 Document 1 Filed 01/16/19 Page 2 of 8 Page ID #:2
       

     from muscular dystrophy, cannot walk and uses a wheelchair for mobility.
         2. Defendant Michael John Raedeke, in individual and representative
     capacity as trustee of The JWR Living Trust Dated February 12, 2005, owned
     the real property located at or about 22004 Sherman Way, Canoga Park,
     California, in December 2018.
         3. Defendant Michael John Raedeke, in individual and representative
     capacity as trustee of The JWR Living Trust Dated February 12, 2005, owns
     the real property located at or about 22004 Sherman Way, Canoga Park,
     California, currently.
        4. Defendant Bank of America, National Association owned Bank of
    America located at or about 22004 Sherman Way, Canoga Park, California, in
    December 2018.
        5. Defendant Bank of America, National Association owns Bank of
    America (“Bank”) located at or about 22004 Sherman Way, Canoga Park,
    California, currently.
        6. Plaintiff does not know the true names of Defendants, their business
    capacities, their ownership connection to the property and business, or their
    relative responsibilities in causing the access violations herein complained of,
    and alleges a joint venture and common enterprise by all such Defendants.
    Plaintiff is informed and believes that each of the Defendants herein,
    including Does 1 through 10, inclusive, is responsible in some capacity for the
    events herein alleged, or is a necessary party for obtaining appropriate relief.
    Plaintiff will seek leave to amend when the true names, capacities,
    connections, and responsibilities of the Defendants and Does 1 through 10,
    inclusive, are ascertained.

        JURISDICTION & VENUE:
        7. The Court has subject matter jurisdiction over the action pursuant to 28


                                               
                                                
       Complaint
       
      Case 2:19-cv-00333 Document 1 Filed 01/16/19 Page 3 of 8 Page ID #:3
       

     U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
     Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
         8. Pursuant to supplemental jurisdiction, an attendant and related cause
     of action, arising from the same nucleus of operative facts and arising out of
     the same transactions, is also brought under California’s Unruh Civil Rights
     Act, which act expressly incorporates the Americans with Disabilities Act.
         9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
     founded on the fact that the real property which is the subject of this action is
     located in this district and that Plaintiff's cause of action arose in this district.

        FACTUAL ALLEGATIONS:
        10.Plaintiff went to the Bank in December 2018 to deposit a check.
        11.The Bank is a facility open to the public, a place of public
    accommodation, and a business establishment.
        12.Transaction counters are one of the facilities, privileges, and advantages
    offered by Defendants to patrons of the Bank.
        13.At the Bank, there are a number of service counters for surface
    transactions between the bank tellers and the customers. Unfortunately, the
    transaction counters at the Bank are more than 36 inches in height. In fact, the
    transaction counters are about 42 inches in height.
        14.There is no lowered, 36 inch portion of the transaction counter at the
    Bank for use by persons in wheelchairs to conduct transactions.
        15.As a result, plaintiff had difficulty handing and receiving documents
    from the teller.
        16.Defendants have failed to maintain in operable working condition those
    features of facilities and equipment that are required to be readily accessible to
    and usable by persons with disabilities at the Subject Property.
        17.Plaintiff personally encountered these barriers.


                                                 
                                                  
       Complaint
       
      Case 2:19-cv-00333 Document 1 Filed 01/16/19 Page 4 of 8 Page ID #:4
       

         18.This inaccessible facility denied the plaintiff full and equal access and
     caused him difficulty.
         19.The defendants have failed to maintain in working and useable
     conditions those features required to provide ready access to persons with
     disabilities.
         20.The barriers identified above are easily removed without much
     difficulty or expense. They are the types of barriers identified by the
     Department of Justice as presumably readily achievable to remove and, in fact,
     these barriers are readily achievable to remove. Moreover, there are numerous
    alternative accommodations that could be made to provide a greater level of
    access if complete removal were not achievable.
        21.A common barrier removal project is modifying transaction counters to
    make a portion of the counter accessible. This is a simple construction task,
    well within the capabilities of any general contractor. The task can be
    completed easily and for a modest price.
        22.Plaintiff will return to the Bank to avail himself of its services and to
    determine compliance with the disability access laws. He is currently deterred
    from doing so because of his knowledge of the existing barriers. If the barriers
    are not removed, the plaintiff will face unlawful and discriminatory barriers
    again.
        23.Given the obvious and blatant nature of the violations and barriers
    alleged herein, the plaintiff alleges, on information and belief, that there are
    other violations and barriers on the site that relate to his disability. Plaintiff will
    amend the Complaint to provide proper notice regarding the scope of this
    lawsuit once he conducts a site inspection. However, please be on notice that
    the plaintiff seeks to have all barriers related to his disability remedied. See
    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
    encounters one barrier at a site, he can sue to have all barriers that relate to his


                                                 
                                                  
       Complaint
       
      Case 2:19-cv-00333 Document 1 Filed 01/16/19 Page 5 of 8 Page ID #:5
       

     disability removed regardless of whether he personally encountered them).
 
     I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
     WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
     Defendants.) (42U.S.C. section 12101, et seq.)
         24.Plaintiff re-pleads and incorporates by reference, as if fully set forth
     again herein, the allegations contained in all prior paragraphs of this
     complaint.
         25.Under the ADA, it is an act of discrimination to fail to ensure that the
    privileges, advantages, accommodations, facilities, goods and services of any
    place of public accommodation is offered on a full and equal basis by anyone
    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
    § 12182(a). Discrimination is defined, inter alia, as follows:
              a. A failure to make reasonable modifications in policies, practices,
                 or procedures, when such modifications are necessary to afford
                 goods,    services,    facilities,   privileges,    advantages,   or
                 accommodations to individuals with disabilities, unless the
                 accommodation would work a fundamental alteration of those
                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
              b. A failure to remove architectural barriers where such removal is
                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                 defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                 Appendix “D.”
              c. A failure to make alterations in such a manner that, to the
                 maximum extent feasible, the altered portions of the facility are
                 readily accessible to and usable by individuals with disabilities,
                 including individuals who use wheelchairs or to ensure that, to the
                 maximum extent feasible, the path of travel to the altered area and


                                               
                                                
       Complaint
       
      Case 2:19-cv-00333 Document 1 Filed 01/16/19 Page 6 of 8 Page ID #:6
       

                     the bathrooms, telephones, and drinking fountains serving the
                     altered area, are readily accessible to and usable by individuals
                     with disabilities. 42 U.S.C. § 12183(a)(2).
         26.In areas used for transactions that may not have a cash register but at
     which goods or services are sold or distributed including, but not limited to,
     ticketing counters, teller stations, registration counters in transient lodging
     facilities, information counters, box office counters and library check-out
     areas, a portion of the main counter must have a minimum of 36 inches in
     length and shall be provided with a maximum height of 36 inches. 2010
    Standards §904.4. What is more, the accessible part of the counter must also
    be staffed and provide an equivalent level of service as that provided to all
    customers. 28 C.F.R. § Pt. 36, App. B.
        27.In plaintiff’s case, there was no lowered counter for persons with
    disabilities.
        28.The Safe Harbor provisions of the 2010 Standards are not applicable
    here because the conditions challenged in this lawsuit do not comply with the
    1991 Standards.
        29.A public accommodation must maintain in operable working condition
    those features of its facilities and equipment that are required to be readily
    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
        30.Here, the failure to ensure that the accessible facilities were available
    and ready to be used by the plaintiff is a violation of the law.

    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
    Code § 51-53.)
        31.Plaintiff repleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this


                                                 
                                                  
       Complaint
       
      Case 2:19-cv-00333 Document 1 Filed 01/16/19 Page 7 of 8 Page ID #:7
       

     complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
     that persons with disabilities are entitled to full and equal accommodations,
     advantages, facilities, privileges, or services in all business establishment of
     every kind whatsoever within the jurisdiction of the State of California. Cal.
     Civ. Code §51(b).
         32.The Unruh Act provides that a violation of the ADA is a violation of the
     Unruh Act. Cal. Civ. Code, § 51(f).
         33.Defendants’ acts and omissions, as herein alleged, have violated the
     Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
    rights to full and equal use of the accommodations, advantages, facilities,
    privileges, or services offered.
        34.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
    discomfort or embarrassment for the plaintiff, the defendants are also each
    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
    (c).)

              PRAYER:
              Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
            1.For injunctive relief, compelling Defendants to comply with the
    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
    plaintiff is not invoking section 55 of the California Civil Code and is not
    seeking injunctive relief under the Disabled Persons Act at all.
            2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000.





                                                
                                                 
       Complaint
       
      Case 2:19-cv-00333 Document 1 Filed 01/16/19 Page 8 of 8 Page ID #:8
       

         3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
     to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 
     Dated: January 11, 2019          CENTER FOR DISABILITY ACCESS
 
 
                                      By:
                                              Chris Carson, Esq.
                                            Attorney for plaintiff
 





















                                              
                                               
       Complaint
       
